Exhibit 10.2
 
SUPPLY AND TOLL AGREEMENT


 
THIS SUPPLY AND TOLL AGREEMENT made this 28th day of April, 2010 (the
"Commencement Date")


BETWEEN:
 
CANTERBURY COFFEE CORPORATION, a corporation incorporated under the laws of
British Columbia, having its principal office at 13840 Mayfield Place, Richmond,
British Columbia, V6V2E4


("Canterbury")


AND:
 
JAMMIN JAVA CORP. a company incorporated in the state of Nevada, having its
principal office located at 357 South Fairfax, Suite 321, Los Angeles,
California 90036, USA


("Jammin Java")
 
WHEREAS, Jammin Java desires that Canterbury produce for Jammin Java the
products ("Products") set forth in Schedule A; and
 
WHEREAS the parties have agreed to the implementation of a Direct and a Broad
Distribution Arrangement, (collectively referred to as "Distribution
Arrangements") as defined below;
 
NOW, THEREFORE, in consideration of the mutual premises and promises contained
herein and with the intent to be legally bound hereby, the parties hereto agree
as follows:
 
1   DEFINITIONS
 
"Direct Distribution Arrangement" shall refer to such arrangement whereby
Canterbury shall produce the Products according to the terms and conditions as
contained herein, shall ship such orders to the location as specified by Jammin
Java, and shall invoice Jammin Java for the shipped goods at the prices as shown
in Schedule A, applicable freight, customs, duties and any other fees. Jammin
Java shall be responsible for all warehouse, distribution and administrative
costs associated with such orders.

 
"Broad Distribution Arrangement" shall refer to such arrangement whereby all
Products produced in accordance with the terms and conditions herein shall be
held in inventory by Canterbury and Canterbury shall have responsibility for all
warehousing, distribution within Canada and administrative costs, including
management of Accounts Receivable. All freight risk of loss on Product shall be
borne by Canterbury under this arrangement.

 
 
 

--------------------------------------------------------------------------------

 
2   TERM
 
The term of the Agreement ("Term") shall commence on the date of execution of
this Agreement. The Agreement shall continue for a term of one (1) year unless
terminated by either party on sixty (60) days written notice.
 
3   SPECIFICATIONS
 
2.1 
Canterbury shall perform such services as may be required to produce and package
the Products detailed in Schedule A in accordance with Canterbury's product
specifications in adherence to applicable laws and regulations and in
conformance with Good Manufacturing Practices prevailing in the industry.

 
2.2  
Except as otherwise provided, Canterbury shall have full responsibility for the
procurement and payment of all new materials, ingredients, generic packaging
bags, continuous roll stock film and corrugated packaging and other supplies
necessary to produce the Products unless and until such time as Jammin Java
notify Canterbury in writing that they wish to develop and supply to Canterbury
private label coffee packaging bags and private label continuous roll stock
film, the costs for which Jatnmin Java will bear full responsibility.

 
 
a) Canterbury shall order and maintain sufficient supplies so as to meet the
normal production requirements of Jammin Java in a cost effective manner, but
not to exceed three (3) month's supply.

 
2.3
Jammin Java is responsible for purchasing from Canterbury all packed finished
goods on-hand as a result of the following:

 
a)  Jammin Java elects to terminate the contract for any reason;
 
b)  Jammin Java elects to redesign the packaging and introduce the change prior
to utilizing all stocks on hand;
 
c) Jammin Java elects to discontinue a product(s);
 
d) Jammin Java ceases to carry on business for any reason;
 
e)  Sales volumes fall below a single roast batch, as described in Schedule A,
per calendar quarter.
 
2.4
Where Canterbury agrees to secure coffee in future periods on behalf of Jammin
Java, Jammin Java agrees to enter into a supply agreement specific to the
transaction. Jammin Java agrees that it will be responsible for any financial
penalty incurred by Canterbury should the contract not be honoured by fammin
Java.

 
 
 

--------------------------------------------------------------------------------

 
3   PRICING


Jammin Java will pay the prices set forth in Schedule A for each of the Products
produced. Canterbury may revise prices upon thirty (30) days written notice for
changes in the costs of manufacturing and materials of the product. Terms of
payment are Net 30 days. The currency of this Agreement is in Canadian dollars.


4   ORDERING AND DELIVERY


Minimum order quantities and frequency of orders, along with warehousing and
delivery specifications, form an integral part of this Agreement and are
specified in Schedule A.


5   MARKETING AND SELLING
 
5.1 
Jammin Java will be totally responsible for carrying out sales and marketing and
determining the selling price of the Products ("Sell Price"), as well as for all
grocery listing allowances including, but not limited to, advertising
allowances, marketing allowances, and volume rebates.

 
5.2 
Jammin Java will provide promotional materials, brochures, point of sale
displays and other marketing materials, to facilitate the marketing and sale of
the Products.

 
5.3 
The cost of product giveaways or free samples will be borne by Jammin Java.

 
5.4 
Canterbury shall, upon request, assist Jammin Java on all advertising, sales
promotion, and public relations campaigns to be conducted, including providing
Jammin Java with documentation of previous promotional campaigns conducted, and
shall provide necessary technical information and assistance. Jammin Java will
fully reimburse Canterbury for expenses incurred in the provision of assistance.

 
5.5  
Costs and expenses related to returns, allowances and salvage costs will be
borne by Jammin Java. The parties understand and agree that returns, allowances
and salvage costs are future costs normally deducted by customers long after the
sales and the collection of accounts receivable have been completed.



6   NET PROCEEDS TO IAMMIN IAVA
 
          6.1
Canterbury will pay Jammin Java the difference between the total cost for the
Products under the Broad Distribution Arrangement, as shown in Column 2 of
Schedule A, and the Sell Price, as net proceeds ("Net Proceeds"]. Canterbury
will submit payment of Net Proceeds on the 15th of the month following receipt
of monies from clients for product sold. Unless otherwise agreed to by the
parties in writing, the Net Proceeds will remain fixed for one year from the
date of this Agreement, and will be negotiated in good faith by the parties on
an annual basis for subsequent years.

 
 
 

--------------------------------------------------------------------------------

 
6.2 
Canterbury reserves the right to offset monies owed by Janimin Java to
Canterbury against the Net Proceeds owed by Canterbury to Jammin Java.

 
6.3  
Loss from bad debts or uncollectible accounts will be borne by Jammin Java.
Canterbury will provide to Jammin Java a monthly report of unpaid accounts
receivable balances on Jammin Java customers.

 
7   SALES VOLUME REBATE
 
The parties shall negotiate a sales volume rebate at the end of six (6) months
from the date of this Agreement, based on existing sales during the period.
 
8   INSURANCE
 
The Parties shall obtain and maintain in full force throughout the term of this
Agreement insurance coverage for its operations consisting of Commercial General
Liability Insurance including Products Liability Insurance in the amount of not
less than Two Million Canadian dollars (CAD$2,000,000) per occurrence,
$2,000,000 Products Liability Aggregate, for the first 50,000 Ibs per annum of
manufacturing volume to be increased by One Million Canadian dollar
(CAD$1,000,000) increments for every 50,000 Ibs per annum in additional
manufacturing volume or a fraction thereof. The parties agree that the maximum
coverage will be set at Five Million Canadian dollars (CAD$5,000,000) per
occurrence, $5,000,000 Products Liability Aggregate. The parties agree to add
the other as Additional Insured on their Comprehensive General Liability policy
and to provide thirty (30) days written notice of cancellation or material
change to the policy. Upon request, a Party shall provide the requesting Party
with a certificate of insurance from its insurer or insurance broker, evidencing
that insurance coverage as described herein is in effect.
 
Jammin Java shall be responsible for obtaining and maintaining, for the duration
of this Agreement, insurance coverage for the full value of all Jammin
Java-owned materials and goods held in inventory at Canterbury's facilities.


9   TRADEMARKS
 
9.1 
Jammin Java represents that it has the right to use the trademarks as shown in
Schedule C ("Trademarks") and to permit the use of the Trademarks by Canterbury
for the purpose of executing its obligations under this Agreement.

 
9.2  
In the event that Canterbury learns of any infringement or unauthorized use of
any of the Trademarks, it shall promptly notify Jammin Java, Jammin Java has the
right to transmit notices of infringement to or bring infringement actions
against infringing parties. If requested to do so, Canterbury shall cooperate
with and assist Jammin Java in any such action, including joining the action as
a party if necessary, at Janimin Java's expense. Any award, or portion of an
award, recovered by Jammin Java in any such action or proceeding commenced by
Jammin Java shall belong solely to Jammin Java after recovery by both parties of
their respective actual out-of-pocket
costs.                                                                  



 
 

--------------------------------------------------------------------------------

 
 
9.3 
If Jammin Java determines not to bring any such action, Canterbury may then
bring such action in its own name at its own expense provided it obtains the
consent of Jammin Java, which consent shall not be unreasonably withheld. If
requested to do so, Jammin Java shall cooperate with Canterbury in any such
action, including joining the action as a party if necessary, at Canterbury's
expense. Any award, or portion of an award, recovered by Canterbury in any such
action or proceeding commenced by Canterbury shall belong solely to Canterbury
after recovery by both parties of their respective actual out-of- pocket costs.

 
9.4  
In the event that a third party institutes an infringement action against
Canterbury for its use of the Trademarks as provided in this Agreement,
Canterbury shall promptly notify Jammin Java of any such suit in writing,
Jaminin Java shall defend, at its own expense, any such action, and Canterbury
shall cooperate in such defense as reasonably requested by Jammin Java, at
Jammin Java's expense, Jammin Java shall pay all judgments and settlements
resulting from such suits. Any award received by Jammin Java in such an action
shall belong solely to Jammin Java,

 
9.5 
Jammin Java and Canterbury shall keep one another informed of the status of, and
their respective activities regarding, any litigation concerning the Trademarks.
Canterbury may not enter into a settlement or consent judgment involving the
Trademarks, however, unless it obtains Jammin Java's prior written consent.



10   MISCELLANEOUS
 
10.1  
The relationship Canterbury holds to Jammin Java is that of an independent
contractor. This Agreement is not intended to create and shall not be construed
as creating between Jammin Java and Canterbury the relationship of principal and
agent, joint venture, partners, or similar relationship. Neither party shall be
liable to any third party in any way for any engagement, obligation, commitment,
contract, or transaction except as expressly provided for in writing.

 
10.2  
Performance of any obligation under this Agreement maybe suspended by either
party without liability to the extent that acts of God, war, riots, fire
explosion, accident, flood, or any other cause beyond the reasonable control of
such party that renders such performance possible.

 
10.3  
This Agreement may not be assigned or transferred without the written consent of
Canterbury.

 
10.4  
This Agreement constitutes the entire agreement between the parties and
supersedes all prior agreements or understandings, either written or oral. Any
modification, extension, or amendment of the Agreement shall not be effective
unless in writing executed by both Jammin Java and Canterbury.

 
 
 

--------------------------------------------------------------------------------

 



        10.5
Any notice or other communication required pursuant to this Agreement shall be
deemed to have been sufficiently given if in writing and either delivered by
telefax with electronic receipt, overnight courier service against a receipt, or
sent by registered mail, return receipt requested, addressed as indicated below:



 
JAMMIN JAVA CORP.                              
CANTERBURY COFFEE CORPORATION
357 South Fairfax, Suite 321                              
13840 Mayfield Place
Los Angeles, CA 90036                          
Richmond, BC V6V 2E4
Attention: Shane Whittle, CEO                              
Attention: Rosemarie Ho, Senior VP
Facsimile: 888-711-9873                       
Facsimile: 604-273-8428


IN WITNESS WHEREOF the parlies have executed this agreement as of the date set
forth above.
 
 
[ex10-2.jpg]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
 
PRICE LIST f PRICE MANAGEMENT / ORDER MANAGEMENT


 
Under the Direct Distribution Arrangement, the prices for the Products shall be
as shown in Column 1 and shall be FOB Canterbury Plant. Under the Broad
Distribution Arrangement the prices shall be as shown in Column 2 and FOB shall
be Destination Point.


Proposed Pricing*
 

       
Column 1
Direct
     
Column 2
Broad
  Type    Description Unit of Measure  
Total Cost
per lb
Freight per
lb
Admin Fee
 per lb
 
Total Cost
per lb
                     
FTCO Certified
                                     
Jammin Java
 
84 x85g(3.0oz)
  XXX XXX XXX   XXX                      
Jammin Java Espresso
 
6 x 1kg
  XXX XXX XXX   XXX                      
Jammin Java Decaf
 
84x85g (3.0oz)
  XXX XXX XXX   XXX                      
Non-Certified
                                     
Jammin Java
 
84 x 85g (3.0oz)
  XXX XXX XXX   XXX                      
Jammin Java Espresso
 
6 x 1kg
  XXX XXX XXX   XXX                      
Jammin Java Decaf
 
84 x 85g (3.0oz)
  XXX XXX XXX   XXX  

 
* Note: Prices and product sizes shown are a guideline only and will be
finalized prior to the first order.


 
•  
F.O.B. Canterbury Richmond Plant.

 
•  
Order Lead Time: 10 working days.

 
•  
Prices are subject to change with 30 days written notice, when influenced by
green coffee market conditions.

 
•  
Minimum roast batch si/e, approximately XXX Ibs per SKU, roast to order.

 
•  
Minimum shipment: XXX cases assorted products.

 
 
**************************************************
MATERIAL ABOVE MARKED BY AN “X” HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THIS ENTIRE EXHIBIT INCLUDING THE OMITTED CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE COMMISSION.
**************************************************
 
 

--------------------------------------------------------------------------------

 
SCHEDULE B


PACKAGING DEVELOPMENT COSTS
 
 
•  
All packaging to be supplied by Canterbury,

 
•  
Should Jammin Java elect to develop private label bags and continuous roll stock
film, they shall be responsible for the cost of all artwork and plates incurred
in the development of such bags and continuous roll stock film specific
to Jammin Java's products. Canterbury will assist Jammin Java in recommending
roll stock film manufacturers and technical details of roll stock film that
conforms to Canterbury's Packaging Machinery, when required.

 

 
o
At such time, Jammin Java will be responsible for obtaining and maintaining
insurance coverage for the full value of all Jammin Java owned materials
provided to and stored at Canterbury's facilities.

 
•
All instructions with respect to packaging development and packaging changes
shall be communicated to Canterbury in writing.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE C


 
The Trademark(s) are as follows:


 
•    Registration pending
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 